h KUHN, J.,
concurring.
I concur. In its remand to this court, the Supreme Court instructed that the only issue we are to consider is that of damages. Interestingly, the evidence available to us on remand is the same evidence before the Supreme Court when it ruled. Thus, it appears that the remand is a suggestion that this court delve into the legal principles and their attendant policy concerns that the Supreme Court plurality modified in its reversal of this court’s original decision. The concurring opinions suggest various rationales for the reversal. Which approach is correct?
On the issue of damages, the fascinating question is why the Supreme Court did not set an amount but instead chose to remand to this court. Could it be that under the facts of this case the Court meant that damages included loss of future wages? *134Or could it be that the Court meant for total damages to remain the same regardless of the theory of recovery? Or perhaps it could be that the Court meant to excise the awards from the jury verdict that are inappropriate in light of their decision?
The damage award set in this court’s majority opinion is well-reasoned but is it based on the rationale the Supreme Court contemplated?